Rivera, J. (concurring).
I concur in the result, and write separately because I believe the majority incorrectly concludes that the expert testimony was properly admitted under our prior decision in People v Spicola (16 NY3d 441 [2011]) and today’s decision in People v Williams (20 NY3d 579 [2013]).
*577I would hold that the expert testimony crossed the line from testimony “helpful for the jury to understand victims’ unusual behavior” (majority op at 575), and instead described abuser conduct that was analogous to the complainant’s testimony. Thus, it would tend to imply the complainant’s testimony was credible. The expert’s testimony discussing similar behavior to that alleged by the complainant was not of such a general matter that it avoids the problems we noted in Williams. By referencing as abuser conduct the use of pornography, and the escalation in physical intimacy and sexual touching, the expert described conduct supporting the complainant’s testimony of abuse. The expert also used terminology characterizing abusers as “smooth and savvy,” clearly meant as a descriptor of the abuser. The expert further described how she trains people to distinguish between a fabrication and real experience, which included her description of tactile differentiation. By testifying about increased and escalating touching, the expert bolstered complainant’s testimony that she had physical encounters with the defendant that increased in intimacy over time.
It is unclear how a response from an expert to a hypothetical that mirrors the victim’s testimony is more problematic than expert testimony submitted outside the context of a hypothetical situation. Potentially the latter is more prejudicial because it is an organic response from the expert, rather than one that might appear “coached.” As the majority states in this Court’s factual summary of the case below, the trial judge indicated to defense counsel that he could cross-examine the expert. Specifically, she told counsel that he could ask if the expert “never looked at the file, doesn’t know anything about the kid, never met this kid, was never told about any of the particular facts of the case.” However, such cross-examination may only solidify in the jurors’ minds the expert’s testimony.
To the extent the expert’s testimony attempts to explain the victim’s responses and conduct, it demonstrates the difficulty in drawing the line between permissible and impermissibly suggestive testimony. Unlike Williams, where we found harmless error, I would hold the testimony in this case is prejudicial, warranting reversal. Here, as the majority concludes, there is a lack of overwhelming proof of defendant’s guilt, and medical evidence contrary to the complainant’s claim.
On the issue of the preclusion of testimony by Mr. Martinez, I agree with the majority that the preclusion was reversible error, and therefore concur in affirming the Appellate Division’s order, reversing and remitting for a new trial.
*578Chief Judge Lippman and Judges Graffeo, Read and Smith concur with Judge Pigott; Judge Rivera concurs in result in an opinion.
Order affirmed.